Opinion issued January 24, 2019




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-18-01130-CV
                             ———————————
                      IN RE BRADLEY BARTON, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Bradley Barton, incarcerated and acting pro se, has filed a petition for

writ of mandamus requesting that we compel the Harris County District Clerk to

provide copies of orders issued by the district court.1 This Court’s mandamus

jurisdiction is limited to writs of mandamus against certain judges within its district


1
      The underlying case is Office of the Attorney General v. Bradley Jared Barton,
      cause number 2017-83864, pending in the 309th District Court of Harris County,
      Texas, the Honorable Linda Marie Dunson presiding.
and writs necessary to enforce the Court’s jurisdiction. See TEX. GOV’T CODE §

22.221(a)–(b). We thus have no jurisdiction to issue a writ of mandamus against a

district clerk unless necessary to enforce our jurisdiction. See id.; In re Smith, 263

S.W.3d 93, 95 (Tex. App.—Houston [1st Dist.] 2006, orig. proceeding). Because

relator’s petition does not indicate that issuance of a writ is necessary to enforce our

appellate jurisdiction, we lack jurisdiction to issue a writ of mandamus against the

district clerk.2 Accordingly, relator’s petition is dismissed for want of jurisdiction.

                                   PER CURIAM

Panel consists of Justices Keyes, Higley, and Landau.




2
      Relator’s complaint regarding failure to receive district court orders should be
      directed to the district court judge.
                                           2